IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30854
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BEVERLY J. KENNON,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 99-CR-60008-01
                        --------------------
                           August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Beverly J. Kennon appeals from her conviction for six counts

of theft of mail by a postal employee in violation of 18 U.S.C.

§ 1709.   She argues that the prosecutor’s improper remarks during

closing argument constituted plain error.     We disagree.   The

statements made by the prosecutor were improper, suggesting to

the jury that it should convict Kennon based on past misconduct.

However, in light of the district court’s instructions to the

jury and the overwhelming evidence of Kennon’s guilt, the three

statements made by the prosecutor did not substantially affect

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30854
                                 -2-

Kennon’s right to a fair trial and therefore did not amount to

constitutional error.    See United States v. Sotelo, 97 F.3d 782,

793 (5th Cir. 1996).    Accordingly, the judgment of the district

court is AFFIRMED.

     AFFIRMED.